COHEN, J.
Paul Morales appeals his judgment and sentence following his convictions for burglary of an occupied dwelling, grand theft, and criminal mischief.1 He raises two issues on appeal, only one of which merits discussion. The trial court ordered Morales to pay $1,157.48 in costs to the Seminole County Sheriffs Office. Morales objected, citing the lack of any affidavit itemizing those costs. In its answer brief, the State asserts — without a citation to the record — that “the State provided an affidavit in support of those costs.” However, we were unable to locate such an affidavit in the record. Therefore, we reverse and remand for further proceedings, including a restitution hearing to determine the proper award of costs to the Seminole County Sheriffs Office.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
PALMER and EDWARDS, JJ., concur.

. Morales also appeals the trial court’s finding that he violated his probation in an earlier case, which was consolidated for purposes of appeal.